Citation Nr: 1811122	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right shoulder condition. 

3. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a low back condition.

4. Entitlement to service connection for PTSD. 

5. Entitlement to service connection for a low back condition.

6. Entitlement to service connection for a left leg condition.

7. Entitlement to service connection for a left arm condition.

8. Entitlement to service connection for a left hand condition.

9. Entitlement to a rating in excess of 20 percent for status-post acromioplasty with stabilization of labrum, left shoulder (left shoulder disability).

10. Entitlement to an initial rating in excess of 30 percent for unspecified depressive disorder.

11. Entitlement to an earlier effective date prior to August 11, 2010 for the grant of service connection for unspecified depressive disorder.
 

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1992, from June 1994 to November 1994, and from January 1997 to May 1997 with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In a December 2011 rating decision, the RO denied entitlement to a rating in excess of 20 percent for a left shoulder disability; service connection for a left leg, left hand, and left arm conditions; reopening prior denials of entitlement to service connection for right shoulder and low back conditions; and granted reopening of entitlement to service connection for PTSD but denied the underlying merits of the claim.  

In a September 2015 rating decision, the RO granted service connection for unspecified depressive disorder and assigned a rating of 30 percent, effective August 11, 2010. 

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied service connection for PTSD and a right shoulder condition; the Veteran did not initiate an appeal of that decision within one year of notification.

2.  Evidence received since the October 2007 denial relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD raises a reasonable possibility of substantiating claim.

3.  Evidence received since the October 2007 denial is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right shoulder condition.

4.  In a May 2000 rating decision, the RO denied service connection for a low back condition; the Veteran did not timely initiate an appeal of that decision within one year of notification.

5.  Evidence received since the May 2000 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back condition and raises a reasonable possibility of substantiating that claim.

6.  The Veteran has not had a diagnosis of PTSD at any point during the appeal period.

7.  The Veteran has not had a diagnosis of a left leg condition at any point during the appeal period.

8.  The Veteran has not had a diagnosis of a left arm condition at any point during the appeal period.

9.  A left hand condition did not have onset during active service, did not manifest within one year from separation from active service, and was not otherwise caused by active service.

10.  Throughout the appeal period, the Veteran's left shoulder disability did not manifest as arm limitation of motion to midway between side and shoulder level, or arm limitation of motion to 25 degrees from side; and did not manifest as ankylosis or impairment of the humerus with recurrent dislocation at scapulohumeral joint with frequent episodes and guarding of all arm movements.

11.  For the period prior to April 6, 2013, the Veteran's unspecified depressive disorder did not result in occupational and social impairment with reduced reliability and productivity.  

12.  For the period beginning on April 6, 2013, the Veteran's unspecified depressive disorder resulted in occupational and social impairment due to disturbances of motivation and mood, but did not result in occupational and social impairment with deficiencies in most areas or in total occupational and social impairment.  

12.  Service connection for an acquired psychiatric disorder was denied in an October 2007 rating decision and VA next received a claim to reopen on August 11, 2010. 


CONCLUSIONS OF LAW

1. The October 2007 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2. The criteria for reopening a claim of entitlement to service connection for PTSD have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for reopening a claim of entitlement to service connection for a right shoulder condition have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156(a) (2017).

4. The May 2000 rating decision that denied service connection for a low back condition is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

5. The criteria for reopening a claim of entitlement to service connection for a low back condition have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

6. The criteria for service connection for PTSD have not been met.  38 U.S.C.     
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7. The criteria for service connection for a left leg condition have not been met.   38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

8. The criteria for service connection for a left arm condition have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

9. The criteria for service connection for a left hand condition have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).

10. The criteria for a rating in excess of 20 percent for status-post acromioplasty with stabilization of labrum, left shoulder, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5202 (2017).

11. The criteria for an initial rating in excess of 30 percent for unspecified depressive disorder have not been met for the period prior to April 6, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2017).

12	The criteria for an initial rating of 50 percent, but no higher, for unspecified depressive disorder have been met for the period beginning April 6, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2017).

13	The criteria for an effective date prior to August 11, 2010 for the grant of service connection for unspecified depressive disorder have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1100 (2017).  

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C. § 7105 (b)(1) (2012); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2017).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. § 20.200 (2017).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result.  38 U.S.C. § 7105 (b); 38 C.F.R. § 20.201 (2017).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C. § 7105 (c) (2012). 

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
  
A. PTSD

Historically, the Veteran initially filed a claim for service connection for PTSD in November 2005.  By a March 2006 rating decision, the RO denied entitlement to service connection for PTSD because an in-service stressor was not identified, and there was no evidence of a diagnosis.  The Veteran was notified of this decision in an April 2006 letter, as well as his procedural and appellate rights, but he did not appeal nor was new and material evidence received during the applicable time period.

In May 2007, the Veteran filed a claim to reopen his previous denied claim for service connection for PTSD.  In an October 2007 rating decision, the RO denied the request to reopen entitlement to service connection for PTSD.  The Veteran was notified of this decision in a November 2007 letter, as well as his procedural and appellate rights, but he did not appeal nor was new and material evidence received during the applicable time period.  

Thus, the March 2006 and October 2007 decisions are final.  38 U.S.C. § 7105 (2012)); 38 C.F.R. §§ 3.104, 20.1103 (2017).

The Veteran again filed a claim to reopen his previous denied claim for service connection for PTSD in August 2010.  In his request to reopen the claim, he reported fearing for his life due to exposure to a hostile military environment during service.  He also reported witnessing bombs causing casualties. 

The Board finds that the Veteran's report of an in-service stressor relates to an unestablished fact necessary to substantiate his previously denied claim.  In other words, this evidence suggests that there may be a link between current symptomatology and the claimed in-service stressor.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Given the basis for the prior denial, this is new and material evidence triggering VA's duty to assist and warranting reopening of the claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156, Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

Under these circumstances, the Board finds that new and material evidence has been presented and the previously denied claim of service connection for PTSD is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

Thus, the Board may proceed with a decision on the merits. The Veteran and his representative have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

B. Right Shoulder Condition

Prior to filing of the current claim of entitlement to service connection for a right shoulder disability, the AOJ previously denied a claim of service connection for a right shoulder disability, to include a claim to reopen, in November 2004, March 2006, and October 2007 rating decisions because of no nexus.  The Veteran was notified of this decision, as well as his procedural and appellate rights in November 2004, April 2006, and November 2007 letters, but he did not appeal nor was new and material evidence received during the applicable time period.  

Thus, these rating decisions became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for a right shoulder condition. See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The Veteran's request to reopen his claim of service connection for a right shoulder condition was received in August 2010.  See August 2012 VA Form 21-4138 and September 2010 VA Form 21-0820.  He reported having problems with his right shoulder attributed to a 2002 helicopter incident where he fell and landed on his right shoulder causing injury during reserve training.

The evidence received since the October 2007 denial consist of VA medical records, VA as well as private treatment reports.  September 2007 VA treatment records document complaints of bilateral shoulder pain.  In November 2010, the Veteran sought treatment for right shoulder pain attributed to lying on his shoulder all night. Based on right shoulder x-rays, an impression of degenerative changes, including calcific tendinosis was provided.  X-rays did not show an acute fracture or dislocation.  The Veteran sought private treatment in 2011 at which time he reported having right shoulder pain attributed to a rotator cuff tear.  He also claimed that he fell from a helicopter in 2002 causing a right shoulder injury.  

Also considered in conjunction with the Veteran's request to reopen his claim was the report of a VA examination dated December 2016.  The report noted diagnoses of bilateral should impingement syndrome, rotator cuff tendonitis, glenohumeral joint osteoarthritis, and right possible anterior superior labral tear (not definite by magnetic resonance image).  The examiner commented that right shoulder diagnoses are not due to related trauma in 2002, but are clearly age related as the Veteran is the appropriate age for arthritic findings.

The Board finds that all of this evidence is "new" as it has not been previously considered.  However, after review, the Board determines that none of it is "material" to an unestablished fact necessary to support the Veteran's claim.  That is, the evidence received since the October 2007 determination does not provide competent and probative evidence to support the Veteran's contentions that his right shoulder condition was caused by service.   The newly added VA examination report merely continues to show that the Veteran has complained of right shoulder pain and has a right shoulder disability; however, it concludes that his current right shoulder disability is not caused by service. 

Thus, the additional evidence does not raise a reasonable possibility that the Veteran's right shoulder condition was caused by his service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence to reopen the claim for service connection for a right shoulder condition has not been received.  As such, the requirements for reopening the claim are not met.


C. Low Back Condition

Prior to filing of the current claim of entitlement to service connection for a low back disability, the AOJ previously denied a claim of service connection for a low back disability, to include a claim to reopen, in August 1992 and May 2000 rating decisions because there was no evidence of a nexus, or that a chronic low back disability manifested to a compensable degree within one year of separation.  The Veteran was notified of this decision, as well as his procedural and appellate rights in August 1992 and May 2000 letters, but he did not appeal nor was new and material evidence received during the applicable time period.  

Thus, these rating decisions became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for a low back condition. See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The Veteran's request to reopen his claim of service connection for a low back condition was received in August 2010.  See August 2012 VA Form 21-4138 and September 2010 VA Form 21-0820.  He reported having problems with his low back attributed to a 2002 helicopter incident.

The evidence received since the May 2000 denial consist of VA medical records, VA as well as private treatment reports.  Social Security Administration (SSA) records were also associated with the claims file.  August 2002 private treatment records document complaints of low back pain attributed to falling 6 feet off an aircraft.  Based on radiographic evidence, an impression of lower back pain was provided.  In a sworn statement, sent to the RO in September 2002, the Veteran reported sustaining, in relevant part, an injury to his low back due to falling from a helicopter on August 14, 2002 during training.  The claims file also contains an April 2003 memorandum, line of duty investigation, documenting the helicopter incident causing injury to his low back.

The Board finds that the Veteran's new contention that he has a current low back condition due to an August 2002 helicopter incident during training combined with the sworn statement, memorandum, and medical records, relate to an unestablished fact necessary to substantiate his previously denied claim.  In other words, this evidence suggests that there may be a link between current symptomatology and service.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Given the basis for the prior denial, this is new and material evidence triggering VA's duty to assist and warranting reopening of the claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156, Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

Under these circumstances, the Board finds that new and material evidence has been presented and the previously denied claim of service connection for low back is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C. § 101(24); 38 C.F.R. § 3.6.  Military personnel records indicate that the Veteran was discharged from the Army National Guard in June 2004.

Certain chronic diseases, such as carpal tunnel syndrome (other organic diseases of the nervous system), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption of service connection only applies to periods of active duty and not to the Veteran's ACDUTRA or IDT with the Army Reserves because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

Prior to a recent revision of 38 C.F.R. § 4.125(a), it was required that diagnosis of a mental disorder that did not conform to the DSM-IV had to be returned to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a). The current regulation provides that diagnosis of a mental disorder that does not conform to the DSM-V has to be returned to the examiner to substantiate the diagnosis.  In short, a diagnosis must conform to the DSM. This leads to the conclusion that a diagnosis must be rendered by a person with expertise in mental diseases and application of the DSM. 

In addition to the general service connection requirements stated above, to be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The dispositive matter in these claims is whether the Veteran has a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  However, the mere presence of medical evidence of diagnosis does not establish a valid diagnosis or current disability, as the Board must weigh the available evidence.

A. PTSD

The Veteran claims that he currently suffers from PTSD that is related to his claimed in-service stressors.  In an August 2010 Statement in Support of Claim, he reported that he feared for his life while in service.  He also reported fear of being attacked and witnessing bombs explode causing casualties.  For the reasons that follow, the Board finds that the evidence does not support that the Veteran suffers from PTSD and service connection must therefore be denied.

As for a current diagnosis, service treatment records are silent as to a diagnosis of PTSD.  Initially, the Board notes that the Veteran had multiple periods of active duty service and additional service in the Army National Guard.

Service treatment records contain an October 1985 Report of Medical History where the Veteran marked "No" to having nervous trouble of any sort.  A psychiatric clinical evaluation was normal.  In a subsequent April 1992 Report of Medical History, he marked "Yes" to having depression or excessive worry and nervous trouble of any sort.  It was noted that he had mental stress in February 1992.  To this regard, February 1992 service treatment records document right hip and low back pain attributed to playing basketball.  In May 1992, he waived his right to a medical examination for separation.  Prior to reenlistment, in a March 1993 examination he marked "No" to having nervous trouble of any sort.  A psychiatric clinical evaluation was normal.  

Post-service medical records contain a normal psychiatric clinical evaluation in June 1998.  In an August 1999 Report of Medical History, the Veteran marked "No" to having nervous trouble of any sort.  A psychiatric clinical evaluation was normal.

VA treatment records contain negative PTSD tests.  October 2005, July 2008, March 2009, April 2009 and November 2009 screens for PTSD were negative.  A December 2009 PTSD evaluation documents the Veteran's report of stressors related to combat.  An assessment score of 60 was provided, indicating that the Veteran experienced significant distress related to reported events, but a PTSD diagnosis was not provided.  In September 2010 a screen for PTSD was negative.

The Veteran was afforded a VA PTSD examination in May 2011.  The examiner indicated review of VA treatment records and reported that no specific DSM-IV symptoms of PTSD were present.  The Veteran's mental status examination was generally normal.  Appearance, behavior, speech, mood and affect were normal.  It was noted that his thought process and content were linear and unremarkable except for thoughts about racial prejudice in the world.  He reported no suicidal ideations or psychosis.  A PTSD diagnosis was not provided.

The Veteran was afforded another VA PTSD examination in April 2015.  A review of the claims file and the Veteran's reported stressors was noted.  The examiner concluded that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria.  

Based on the above evidence, the Board finds that entitlement to service connection for PTSD is not warranted at this time. The weight of the evidence shows that the Veteran does not have a current PTSD diagnosis, an essential criterion for establishing service connection for PTSD, as outlined in 38 C.F.R. § 3.304(f). Accordingly, the claim for service connection for PTSD must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b) ( 2012); 38 C.F.R. § 3.102 (2017).

B. Left leg, arm, and hand

The Veteran claims to have a left leg, arm, and hand condition from service.  In an August 2010 Statement in Support of Claim, he claimed that he injured his left side during a 1989 basketball game during service.

Service treatment records do not contain any complaints of or treatment for left leg, arm, or hand conditions.  On November 1984 enlistment, clinical evaluations were normal.  In an October 1985 Report of Medical History, he marked "No" to having arthritis, or bone or joint deformity.  Clinical evaluations of the upper and lower extremities were normal.  January 1986 service treatment records document a left hand injury involving a laceration on the base of a left finger from having wire imbedded in his hand.

June 1990 service treatment records document complaints of left thumb pain attributed to a distal located near the thumbnail.   In July 1990, the Veteran complaints of left leg pain attributed to stepping on glass.  It was noted that his left Achilles was tender.  In an April 1992 Report of Medical History, he reported having multiple conditions, but marked "No" to having arthritis, or bone or joint deformity.  In February 1992, he sought treatment for injuries related to a basketball game and complained of right hip and thigh pain, but no left-sided pain.  In May 1992, he waived his right to a medical examination for separation.  The Veteran subsequently reentered active service.  In a March 1993 examination for reenlistment, in the Report of Medical History, the Veteran again denied marked "No" to having arthritis, or bone or joint deformity.  Clinical evaluations of the upper and lower extremities were normal.  

A March 1995 annual medical certification notes that the Veteran had hand pain in December 1994, but has had no problems since.  He was found fully fit.  August 1999 records continued to show normal clinical evaluations.

Post-service February 2004 private treatment records document complaints of left wrist pain and a diagnosis of carpal tunnel syndrome (CTS).  December 2011 private treatment records also contain a diagnosis of bilateral CTS and recommend bilateral CTS release.  

The Veteran was afforded a VA shoulder and arm examination in April 2014.  He reported sharp pain in his left arm.  An arm diagnosis was not provided.  September 2014 VA treatment records document complaints of left arm pain, tingling, and numbness.  The Veteran continued to receive treatment for CTS.

As for the left leg and left arm, considering the evidence of record under the laws and regulations set forth above, the Board finds that entitlement to service connection for left leg and left arm conditions is not warranted at this time.  Pertinent to the left leg, service treatment records document complaints of left leg pain attributed to isolated injuries that have since resolved.  See July 1990 and April 1992.  Subsequent clinical evaluations were normal.  As for the left arm, there is no indication of treatment or diagnoses related to the left arm.  Although the Veteran claims to have injuries from a basketball game incident during service, service treatment records document a basketball game incident in February 1992 but no left-sided injuries.  On the contrary, service treatment records document complaints of right hip and thigh pain attributed to the basketball game incident.  Thus, the weight of the evidence shows that the Veteran does not have a current left leg or left arm diagnosis, an essential criterion for establishing service connection, as outlined in 38 C.F.R. § 3.304(f).  Accordingly, the claims for service connection for left leg and left arm conditions must be denied.  

As for the left hand, considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a left hand condition.  The Veteran has a current left hand disability of CTS.  See December 2011 VA Treatment records.  As noted above, January 1986 service treatment records document a left hand injury involving a laceration on the base of the Veteran's left finger from having wire imbedded in his hand, but are otherwise negative for any diagnosis of or treatment for a left hand condition.  Notably, the Veteran does not attribute his current left hand condition to the January 1986 isolated injury but instead to a basketball game injury.  As previously stated, February 1992 service treatment records documenting a basketball game injury do not contain any indication of a left hand disability.  There is no evidence that the first manifestation of CTS occurred within the first post-service year after discharge from active service in May 1997.  To this regard, the Board reiterates that presumptive service connection for chronic diseases only applies to periods of active duty and not to the Veteran's ACDUTRA or IDT.  See 38 C.F.R. § § 3.307, 3.309.  As such, service connection on a direct or presumptive chronic basis is not warranted for his claimed left hand condition.

The evidence does not show that the Veteran sought treatment for CTS immediately following his period of service or for many years thereafter.  The first evidence of left CTS was in February 2004.  Moreover, the Board notes that the Veteran had the opportunity to file a claim for a left hand condition given the fact that he filed a claim for other conditions in May 1992; however, he did not do so.  Although he alleges continuous symptoms since service he did not file a claim until August 2010.  Given that he reported other conditions and filed claims for other disabilities many years prior to when he first complained of left hand symptoms, it is likely that there would be some earlier recorded indication of left hand symptoms.  The Board therefore finds the Veteran's report of symptoms present since service not credible.  In making this determination, the Board has not ignored the Veteran's claim that his left hand condition is due to a basketball game injury during service.  Although service treatment records document that the Veteran did sustain some injuries due to a basketball game during service, notably, he did not complain of any symptoms related to his left hand.  Thus, the Board has considered this argument but finds that if the Veteran had symptoms of the left hand he would have reported them when he sought treatment for other conditions.  The Board finds that there is no evidence establishing an in-service injury, disease, or relevant event involving the Veteran's left hand.  Therefore, VA has no duty to provide an examination.  Accordingly, and based on this evidentiary posture, a nexus to service is not demonstrated.

As such, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left CTS disability was directly related to service.  The evidence of record is devoid of a date of onset of the disability, but shows only that the Veteran complained of left hand pain starting in February 2004.  In addition, post-service medical evidence of record is absent any evidence relating or linking the Veteran's left CTS to his military service.  The only evidence of record suggesting a link or nexus between the Veteran's current left CTS disability and his military service, comes from the Veteran himself.

While the Veteran is competent to provide statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or expertise that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The cause of left CTS demonstrated many years after the period of service is a complex question, not simple one, and under the facts of this case, not a question that can be answered by a lay person.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.

Accordingly, the Board must conclude that the preponderance of the evidence is against the claims for service connection for left leg, arm, and hand conditions, and they are, therefore, denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



IV. Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

A. Left Shoulder Disability

The Veteran contends that his left shoulder disability is more disabling than reflected by the current assigned rating.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Historically, in a November 2004 rating decision, the RO granted entitlement to service connection for a left shoulder disability and assigned a 10 percent rating, effective June 25, 2004.   In November 2005, the Veteran filed a claim for an increased rating.  In a January 2006 rating decision, the RO increased the rating for the left shoulder disability to 20 percent, effective November 9, 2005.  The Veteran timely appealed the rating decision.  In an April 2010 decision, the Board denied entitlement to a rating in excess of 20 percent for a left shoulder disability.  

The Veteran's current claim for an increased rating was received on August 11, 2010.  His left shoulder disability has been evaluated as 20 percent rating under Diagnostic Code 5010-5202, 38 C.F.R. § 4.71a (2017).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  

Diagnostic Code 5010 provides that arthritis due to trauma substantiated by x-rays findings should be rated as degenerative-arthritis (Diagnostic Code 5003).  

Under Diagnostic Code 5003, a rating will be based either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).  

Arthritis is rated based upon limitation of motion of affected parts.  As the shoulder is the joint affected in this case, Diagnostic Code 5201, which contemplates limitation of arm motion, is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).  Diagnostic Codes that address the upper extremities specify ratings for the major and minor side.  The Veteran is shown by evidence (the strs and the most recent VA examination report) to be right handed so his left shoulder is the minor side.  A 20 percent rating is warranted for limitation of arm motion at shoulder level.  A 20 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level.  A maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2017).  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Diagnostic Code 5202 pertains to other impairment of the humerus.  This diagnostic code provides a 20 percent rating for malunion of the humerus with moderate or with marked deformity.  A 20 percent rating is also warranted for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 20 percent rating is warranted for frequent episodes and guarding of all arm movements.  Impairment of the humerus is rated at 40 percent if there is a fibrous union.  A 50 percent rating is provided for nonunion or false flail joint, and a 70 percent rating is provided if there is loss of head of humerus, with flail shoulder.   

September 2010 VA treatment records document complaints of increased tingling sensation in his left arm.  The treating physician reviewed left shoulder x-rays showing no significant interval change from the prior examination.

The Veteran was afforded a VA joints examination in July 2011.  He reported constant throbbing pain rated a 9 on a 10 point scale.  He also reported problems lifting and carrying objections due to left shoulder pain.  The examiner noted that the Veteran is independent in all activities of daily living, except bathing which requires his wife's assistance.  He reported the ability to perform sedentary work and some physical work that does not requires lifting his arms to shoulder level or carrying weight.  On physical examination, range of motion of the left shoulder showed flexion limited to 130 degrees with pain from 90 to 130 degrees, and abduction limited to 70 degrees with pain from 45 to 70 degrees. There was no additional limitation of motion after three repetitions, or tenderness to palpation.  As for Deluca considerations, the examiner indicated that he was unable to provide an opinion about additional functional loss during a flare-up of the left shoulder without resorting to mere speculation.  As for functional impact, the examiner noted that the Veteran reported that he continues to work as a supervisor/inspector but cannot perform physical work due to his left shoulder.  The examiner opined that the Veteran could work with restrictions of lifting, carrying, and overhead activities due to his left shoulder condition.

September 2011 private treatment records contain magnetic resonance imaging (MRI) tests of the left shoulder.  An impression of down sloping acromion, and mild supraspinatus tendinosis was provided.

In April 2014 the Veteran was afforded a shoulder and arm conditions DBQ.  It was noted that since the prior examination, the Veteran has not had any new surgeries.  He reported that he was disabled and retired.  He described his pain as a 9 on a 10 point scale with constant nagging.  He reported worsening of symptoms since the July 2011 examination.  The Veteran denied flare-ups.  On examination, range of motion showed flexion limited to 90 degrees with pain at 75 degrees, and abduction limited to 80 degrees with pain at 70 degrees.  He was able to perform repetitive-use testing with three repetitions with no additional functional loss.  It was noted that the Veteran had less movement than normal and pain on movement.  There was no evidence of pain on palpation, guarding, or ankylosis.  Left shoulder abduction and flexion had normal muscle strength.  For the Veteran's rotator cuff, a Hawkins' Impingement Test was positive, indicating pain on left internal rotation.  He was unable to perform an empty-can test.  An external rotation/infraspinatus strength test was positive for weakness.  He was unable to perform a lift-off subscapularis test.  It was noted that he did not have a history of mechanical symptoms, an AC joint condition, or any other impairment of the clavicle or scapula.  A history of a February 2003 arthroscopic left shoulder procedure was noted, but no total shoulder joint replacement.  There was evidence of scars that were not painful, unstable, or measuring a total area greater than 39 square centimeters.  Imaging studies showed degenerative joint disease and possible calcific tendinitis, improved.  As for Deluca considerations, the examiner indicated that he was unable to provide an opinion about additional functional loss during a flare-up of the left shoulder without resorting to mere speculation.  As for functional impact, the examiner opined that the left shoulder disability did not impact the Veteran's ability to work.

The Veteran was afforded another shoulder and arm conditions DBQ in December 2016.  The examiner indicated that the Veteran is right handed.  Diagnoses of bilateral should impingement syndrome, rotator cuff tendonitis, glenohumeral joint osteoarthritis, and acromioclavicular joint osteoarthritis, degenerative arthritis were noted.  He reported flare-ups described as intermitted shoulder pain with daily flares relieved with over the counter medication.  He claimed that due to his left shoulder disability he is unable to reach overhead and push heavy items.  He reported the ability to care for himself.  On examination, left shoulder range of motion was abnormal with flexion limited to 145 degrees and abduction limited to 160 degrees.  Pain was noted on flexion but no additional functional loss.  There was objective evidence of tenderness, but no crepitus.  He was able to perform repetitive-use testing with three repetitions with no additional functional loss.  The examiner stated that he was unable to provide an opinion without resorting to speculation on whether there was functional loss with repetitive use, and whether pain, weakness, fatigability or incoordination limit functional ability.  Additional factors contributing to the disability included less movement than normal, but the examiner could not exclude development of adhesion as a factor.  Muscle strength on forward flexion and abduction was normal.  There was no evidence of muscle atrophy or ankylosis.  There was no objective or subjective evidence of pain with weight bearing.

As for left shoulder rotator cuff condition, a Hawkins' Impingement Test was positive, Empty-can and Strength Tests were negative, and a Lift-off Subscapularis Test indicating weakness was positive.  There was no evidence of instability, dislocation or labral pathology.  In addition, no conditions or impairments of the humerus were found.  There was also no evidence of clicking, catching, mechanical symptoms, or history of recurring subluxation or dislocation.  There was evidence of 3 left shoulder scars, one measured 1 centimeter (cm) by 0.4 cm, and the remaining two measured no larger than 0.6 cm by 0.2 cm.  The scars were described as old, well-healed and non-tender.  It was noted that they were not painful, unstable, or measuring a total area greater than 39 square centimeters.  As for Deluca considerations, the examiner indicated that he was unable to provide an opinion about additional functional loss without resorting to mere speculation.  As for functional impact, the Veteran reported that he retired in May 2016.  He reported the ability to perform activities of daily living without assistance and that he was attempting to exercise to lose weight.  For his shoulder, the examiner opined that potential work related limitations may include repetitive lifting and any overhead work.

Based on the above evidence of record, the Board concludes that an increased rating for the Veteran's left shoulder disability is not warranted for any stage of the appeal.  He has been able to complete left shoulder flexion to at least 90degrees and abduction to at least 70 degrees.  He has reported pain with repetitive lifting and overhead activities, which are symptoms contemplated by the already assigned 20 percent rating under Diagnostic Code 5201.  In this regard, a higher rating under this diagnostic code requires limitation of motion midway between side and shoulder level.  Although the Veteran has some limitation of motion in his left shoulder he is still able to perform activities of daily living without assistance, except for bathing.  The most recent December 2016 VA examination report indicates that flexion and abduction of the left shoulder improved.  On April 2014 VA examination, flexion was limited to 90 degrees and abduction was limited to 80 degrees.  In comparison, at the December 2016 VA examination, flexion was limited to 145 degrees and abduction was limited to 160 degrees.  VA examiners have indicated that the Veteran is restricted in his ability to lift overheard, however, examiners did not find that the Veteran was restricted to 25 degrees from his side.  The Board has considered the effect of pain upon motion, but finds that it does not rise to the level of functional loss contemplated by § 4.40 and § 4.45.  Notably, although pain was noted on range of motion, it did not result in additional functional loss.  The Veteran has been able to perform repetitive-use testing without additional functional loss.  Accordingly, a rating higher than 20 percent under Diagnostic Code 5201 is not warranted.

As the Veteran is in receipt of a compensable rating based on limitation of motion, a higher rating is not available for degenerative arthritis, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board recognizes that the examiners have not addressed additional functional loss during flare-ups other than to comment that they could not do other than resort to speculation.  However, in this case the Veteran's own reports of flare-up symptoms provides sufficient information for the Board to adjudicate the case.  The Veteran reports daily flare-ups with functional loss as loss in the ability to reach overhead.  Accepting this as accurate, the current 20 percent rating is appropriate as it contemplates limitation of motion to the shoulder level.  The next higher rating requires limitation of motion of the arm to between the side and 25 degrees from the side.  His description of flare-ups does not give rise to a rating higher than that assigned.  

In considering the applicability of other diagnostic codes, the Veteran has not been shown to have ankylosis of scapulohumeral articulation.  There is also no medical evidence that he suffers from impairment of the clavicle or scapula joint, or impairment of the humerus (aside from arthritis).  Accordingly, although he is currently rated in part under Diagnostic C 5202, because there is no clinical evidence that he suffers from recurrent dislocations of the scapulohumeral joint or any of the above conditions, the Board finds that the criteria pertaining to those disabilities are not applicable and cannot result in a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2017).

Evidence of scars was noted in April 2014 and December 2016 VA examination reports.  They were described as not painful, unstable, or measuring a total area greater than 39 sq. cm.  On December 2016 examination, 3 left shoulder scars were noted.  One scar measuring 1 cm by 0.4 and 2 scars measuring no larger than 0.6 cm by 0.2 cm.  They were described as old and well-healed with no tenderness.  In light of the descriptions provided, the Board finds that any impairment associated with the Veteran's left shoulder scars do not warrant a compensable rating pursuant to Diagnostic Codes 7801 to 7805.   In this regard, the total area of the aforementioned scars measure less than 6 square inches (39 sq. cm.).  As such, the Veteran is not entitled to a compensable rating for his scars under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2017).  In addition, the scars have been described as neither unstable nor painful, and there is no indication that the scars have resulted in limited movement in his left shoulder.  As such, a compensable rating for the Veteran's residual scars on his left shoulder, is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7804 to 7805.

Based on the above, the preponderance of it is against the assignment of a rating in excess of 20 percent for left shoulder disability any time during the appeal period.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.   

B. Depressive Disorder

The Veteran contends that his depressive disorder is more disabling than reflected by the current assigned rating.  By and through his representative, he claims that he should be entitled to a higher rating based on the April 2013 DBQ's findings.  See April 2017 Brief.

The Veteran's unspecified depressive disorder has been assigned a 30 percent rating under Diagnostic Code 9435, 38 C.F.R. § 4.130 (2017).  Under that diagnostic code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

The Veteran's claim for service connection for unspecified depression disorder was received in August 2010.  Submitted in support of the claim were VA and private treatment records, which showed ongoing treatment for symptoms related to his mental health.

The Veteran was afforded a VA examination in March 2011.  A diagnosis of depression, not otherwise specified, was provided.  The Veteran reported having mild daily symptoms.  He reported a recent confrontation with someone involving a slur that caused him to become upset and quit his job.  He also reported sleep problems.  He denied suicidal ideation or other symptoms.  As for social history, the Veteran reported having a fair relationship with family and few friends.  As for functional impairment, he reported the inability to trust certain people causing mild effect on social functioning.  The Veteran lives with his wife.  His daily activities consist of watching television, household projects, and his hobby is finishing.  He reported the ability to drive, shop, and complete chores.  On mental status examination, appearance was described as well dressed and groomed with normal behavior and speech.  He was cooperative with intact communication.  Mood and affect were normal.  Thought process and content were unremarkable except for the Veteran's reported recent work confrontation.  He denied having suicidal ideation or psychosis.  The Veteran's memory and judgment were reduced. Cognitive functioning was grossly normal.  A GAF score of 75 was provided, reflecting mild impairment in employment and social functioning.  The examiner concluded that the Veteran's prognosis is fair with no indication for further testing.

April 2012 VA treatment records contain a follow-up appointment for the Veteran's alcohol dependence and depressive disorder.  He appeared on time and was cooperative and pleasant.  He reported problems sleeping and a variable mood, but denied anger outbursts.  He also reported anxiety, but no panic attacks.  In March 2013, the Veteran reported arguments with his wife causing anxiety and problems sleeping.

The Veteran submitted an April 2013 Disability Benefits Questionnaire (DBQ) completed by a private physician.  A review of the claims file was noted.  The physician conducted a mental status examination via telephone.  Diagnoses of mood disorder with major depressive features and alcohol dependence was noted.  The examination report noted that it was not possible to differentiate what symptoms are attributable to each diagnosis.  Occupation and social impairment with reduced reliability and productivity was noted.  The Veteran reported a history of limited social life.  He reported spending a lot of time in his garage, but that he can drive and shop.  For occupational history, he reported he was last employed in September 2011 when he quit because he felt "picked on".  The following symptoms were noted: depressed mood, anxiety, chronic sleep impairment, difficulty understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances (including work or work like setting), and intermittent inability to perform activities of daily living, including maintenance of personal hygiene.

The private medical practitioner opined that the Veteran's symptoms were consistent with a GAF score of 52 reflecting moderate difficulties.  The physician attributed the Veteran's depression symptoms to his medical problems and treatment.  As for social and occupational impairment, the physician opined that the Veteran would have difficulties remembering and carrying out more than simple instructions, concentrating on assigned task, functioning independently in complex situation, rendering judgment and completing more than simple work-related tasks, and interacting with supervisors.  Further, the Veteran should have minimal interaction with coworkers and the general public.  

Subsequent VA treatment records in December 2013 and April 2014 contain negative depression screen tests.  During the April 2014 visit, he rated his emotional health and social functioning as poor, but reported fair physical health, occupational functioning and no thoughts of harming himself or others.  In May 2014 he reported symptoms of depression, poor sleep, feelings of worthlessness, and guilt.  He also reported having arguments with his wife, and that his wife told him that he has auditory hallucinations.  During an October 2014 visit, the Veteran denied having any arguments or problems with family and friends in the past 30 days.  He reported spending a lot of time, 16 to 30 days, with friends and family members over the past 30 days.  In January 2015, he reported having an acute panic attack.

The Veteran was afforded a VA examination in May 2015.  Occupational and social impairment with mild symptoms that decrease work efficiency and ability to perform occupational tasks, controlled with medication, was noted.  The following symptoms were listed: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted that his behavior was unremarkable.

VA treatment records document psychiatry treatment for an addictive disorder program.  September 2016 VA treatment records contain a mental status examination.  The Veteran appeared disheveled and casually dressed.  His behavior was adequate.  He reported feeling down.  His affect was restricted, but he had normal speech, linear thought process, adequate judgment, and good insight.  The Veteran denied suicidal or homicidal ideations and hallucinations.  In October 2016 he reported an increase in depression levels and temper.  On mental status examination, his appearance was described as moderately groomed and casually dressed with good eye contact.  Mood was depressed with a restricted affect, but he had normal speech, linear thought process, adequate judgment, and good insight.  He denied suicidal or homicidal ideations and hallucinations.  In December 2016, he reported mood swings with anger and depression symptoms.  In January 2017, his mental status examination was generally the same as prior examinations.

Based on the evidence of record, the Board concludes that disability rating of 50 percent, but no higher, is warranted for the Veteran's depression disability for the period beginning April 6, 2013 to the present.  

Prior to April 6, 2013, and as shown by the March 2011 VA examination, he reported having mild daily symptoms.  He also reported routine daily behavior.  Although he reported having a work confrontation with another employee and arguments with his wife, his mental status examination was generally normal.  Memory and judgment were reduced, but he had normal speech, mood and effect, and cognitive functioning.  The examiner concluded that the Veteran's symptoms were indicative of a 75 GAF score reflecting mild impairment in employment and social functioning.  The preponderance of evidence is against assigning a rating higher than 30 percent for the period prior to the April 2013 report.

The finding of disturbances of motivation and mood were expressed in the April 2013 examination report and in the May 2015 examination report.  The Board resolves reasonable doubt in the Veteran's favor and concludes that he had the level of disability caused by his disturbances of motivation and mood, first factually ascertainable on April 6, 2013, from that date to the present.  The symptom of intermittent inability to perform activities of daily living, noted in the 2013 report, is contradicted by the bulk of other evidence of record and the Board concludes that this is not a symptom suffered by the Veteran that had been present for any significant time period.  If it was, it would have been commented on in some fashion in treatment records or other examination reports.  The preponderance of evidence is against assigning a rating higher than 50 percent for any period of time.  The evidence does not show the level of disability contemplated by the 70 percent or 100 percent criteria or symptoms listed or of like kind during any period of time on appeal.  

For the reasons stated above a rating higher than 30 percent for the period prior to April 6, 2013 must be denied, a rating of 50 percent, but no higher, must be granted for the period from April 6, 2013 to the present.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.   

a. Earlier Effective Date

The Veteran generally claims that the effective date assigned for the grant of service connection for Depressive Disorder is incorrect and should be earlier than the effective date April 11, 2010 assigned.  See October 2015 Notice of Disagreement.

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (q)(2), (r).

The Board has reviewed the evidence and determines that the criteria for an effective date prior to August 11, 2010 for the grant of service connection for depressive disorder have not been met.  See 38 C.F.R. § 3.400.  The record shows that the Veteran filed previous claims for psychiatric disorders that became final.   As discussed above, historically, the Veteran initially filed a claim for service connection for PTSD in November 2005.  By a March 2006 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran was notified of this decision in an April 2006 letter, as well as his procedural and appellate rights, but he did not appeal nor was new and material evidence received during the applicable time period.

In May 2007, the Veteran filed a claim to reopen his previous denied claim for service connection for PTSD.  In an October 2007 rating decision, the RO denied the request to reopen entitlement to service connection for PTSD.  The Veteran was notified of this decision in a November 2007 letter, as well as his procedural and appellate rights, but he did not appeal nor was new and material evidence received during the applicable time period.  Thus, the March 2006 and October 2007 decisions are final.  38 U.S.C. § 7105 (2012)); 38 C.F.R. §§ 3.104, 20.1103 (2017).

VA received a petition to reopen the claim for PTSD on August 11, 2010.  Subsequent treatment records indicated that the Veteran had a depression diagnosis. See March 2011 and May 2015 VA Examination Reports.  As such, the RO separated the issue of entitlement to service connection for unspecified depressive disorder, from the PTSD issue.  In a September 2015 rating decision, the RO granted service connection for unspecified depressive disorder and assigned an effective date of August 11, 2010 the date of claim.  Regulations provide that the appropriate effective date is the later of either the date entitlement arose or the date of claim.  38 C.F.R. § 3.400.  August 11, 2010 is the date of claim and the appropriate effective date for the award of benefits.

C. Other Considerations

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disabilities.  This means that the Veteran's disabilities do not manifest an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis for his service-connected disabilities.  38 C.F.R. § 3.321(b)(1). 

Here, the symptoms that the Veteran has reported are all contemplated by the rating schedule.  For his shoulder disability, his symptoms include complaints of pain and limitation of motion.  For his depression disability, his symptoms include complaints of depression, anxiety, and problems sleeping.  These are not unusual or exceptional symptoms, but rather are contemplated by the rating schedule.  The evidence does not show that there is a collective effect of these disabilities acting with his psychiatric disability to make his disability picture an unusual or exceptional one.  As such the regular schedular criteria provide for adequate compensation.  

For these reasons, the Board declines to remand the claims just discussed for referral for extraschedular consideration.

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to his service-connected disabilities.  Therefore no further discussion of a TDIU is necessary.


ORDER

The application to reopen the previously denied claim of service connection for PTSD is granted.

The application to reopen the previously denied claim of service connection for a right shoulder condition is denied.

The application to reopen the previously denied claim of service connection for low back is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a left leg condition is denied.

Entitlement to service connection for a left arm condition is denied.

Entitlement to service connection for a left hand condition is denied.

Entitlement to a rating in excess of 20 percent for status-post acromioplasty with stabilization of labrum, left shoulder is denied.

Entitlement to an initial rating in excess of 30 percent for unspecified depressive disorder is denied for the period prior to April 6, 2013.

An initial disability rating of 50 percent, but no higher, is granted for unspecified depressive disorder for the period beginning on April 6, 2013, subject to the regulations governing the disbursement of monetary benefits.  

An effective date prior to August 11, 2010 for the grant of service connection for unspecified depressive disorder is denied.


REMAND

As for the reopened low back claim, as indicated above, the Veteran claims that he has a current low back condition due to an August 2002 helicopter injury during training.  Military personnel records confirm that he was ACDUTRA at the time of the incident described.  August 2002 private treatment records document complaints of low back pain attributed to falling 6 feet off an aircraft.  Based on radiographic evidence, an impression of lower back pain was provided.  In a sworn statement, sent to the RO in September 2002, the Veteran reported sustaining, in relevant part, an injury to his low back due to falling from a helicopter on August 14, 2002 during training.  See also April 2003 Memorandum.  June 2016 VA treatment records document complaints of low back pain and a provisional diagnosis of lumbar region radiculopathy.  Thus, an examination is needed to determine the nature and etiology of the Veteran's current low back condition.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran is scheduled for a VA back examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion.

a. Identify any current low back condition.

b. Provide an opinion as to whether it is at least as likes as not (50 percent or greater probability) that any current low back condition had its onset during service or is otherwise related to service, to include the August 14, 2002 helicopter injury during.

2. Then, reajudicate the claim remaining on appeal.  If any benefit sounds on appeal are not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


